DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 4, 6-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downs et al. (US 2014/0134378) in view of Koyess (US 2010/0156058).
Regarding claim 1, Downs teaches a method of manufacturing a non-lasted athletic shoe comprising: 
placing layers against a mold surface of a female mold, the layers being thermoformable ([0100]-[0105]); 
applying pressure to the layers against the mold surface of the female mold using an inflatable bladder ([0100]); and 
curing the layers into a shape of the athletic shoe shell ([0101]).
Downs does not expressly teach a skate boot shell or the layers defining a heel portion, an ankle portion, and side portions of the skate boot shell. However, Koyess teaches a skate boot shell and the layers defining a heel portion, an ankle portion, and side portions of the skate boot shell ([0014], [0075]). The references as combined are analogous in the field manufacturing shaped athletic shoes/boots (Koyess, [0018]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Downs with heel, ankle, and side portions of the layers in order to obtain improved quality and consistency in the production process as desired by Koyess ([0018]).
Regarding claim 4, Downs teaches wherein applying pressure to the layers and curing the layers occurs simultaneously ([0101]).
Regarding claim 6, Downs teaches wherein placing the layers includes placing a sole portion over the layers in contact with the heel, ankle and side portions (sole portion 254 placed over composite layer 103 of upper 102 to sit on the bottom of the sub-shell, and therefore contact the heel, ankle and side portions, [0192]).
Regarding claim 7, Downs teaches wherein placing the layers includes placing the layers against the mold surface formed by three complementary mold portions of the female mold (FIG. 21 portions match complimentary ankle, heel, and side portions, [0040]).
Regarding claim 8, Downs teaches placing an inner sub-shell against the mold surface and applying pressure to the inner sub-shell against the mold surface (inner skin or layer of article, [0102]).
Regarding claim 9, Downs teaches shaping the layers and the inner sub-shell together (co-cured, [0102]).
Regarding claim 10, Downs teaches selecting a temperature of the layers and the inner sub-shell to avoid binding them together (Because the subshell needs removed using Shape Memory Polymer avoids binding layers and inner sub-shell together, [0105]).
Regarding claim 11, Downs teaches assembling the layers and the inner sub- shell together, and placing the assembled layers and inner sub-shell against the mold surface of the female mold ([0102]).
Regarding claim 12, Koyess teaches bonding the layers and the inner sub-shell together through lamination, the lamination being performed after the layers and the inner sub-shell are shaped (where the sub-shells are bonded to one another and therefore now a laminated structure, [0026]). The references as combined are analogous in the field of manufacturing athletic shoes/boots (Koyess, [0018], [0026]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Downs to laminate the layers and sub-shell after shaping in order to obtain improved quality and consistency in the production process as desired by Koyess ([0018], [0026]).
Regarding claim 14, Koyess teaches wherein the layers are made of thermoplastic material, and after curing the layers, the method further includes creating at least one geometrical feature on the cured layers by pressing at least one part of the cured layers against a re-shaping mold surface complementary to the at least one geometrical feature ([0020]). The references as combined are analogous in the field manufacturing shaped athletic shoes/boots (Koyess, [0018]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Downs with subsequent reshaping of the athletic skate/boot in order to better conform to the foot of a person who will use the athletic skate/boot as desired by Koyess ([0020]).
Regarding claim 15, Koyess teaches wherein creating the at least one geometrical feature includes heating the skate boot shell before or during pressing the at least one part of the cured layers against the re-shaping mold surface ([0020]). The references as combined are analogous in the field manufacturing shaped athletic shoes/boots (Koyess, [0018]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Downs with subsequent reshaping of the athletic skate/boot under heated thermoforming conditions in order to better conform to the foot of a person who will use the athletic skate/boot as desired by Koyess ([0020]).
Regarding claim 16, Downs teaches wherein placing the layers against the mold surface includes forming or bending the layers to conform to the mold surface, the layers forming an outer sub-shell of the skate boot shell and defining the heel portion, the ankle portion, and the side portions of the skate boot shell ([0098]-[0101]).  
Regarding claim 17, Downs teaches wherein forming or bending the layers includes forming or bending the layers including at least a thermoset material in a partially uncured state (curing occurs during forming, ([0098]-[0101])).  
Regarding claim 18, Downs teaches comprising shaping the outer sub-shell by applying heat to the layers ([0098]-[0101]).  
Regarding claim 19, Downs teaches comprising pressing the layers under heat to connect the layers together, the pressed material of the outer sub-shell remaining formable to be able to be formed or bent ([0098]-[0101]). 
Regarding claim 20, Downs teaches method of manufacturing a non-lasted skate boot shell, the method comprising: forming or bending layers to conform to a mold surface of a female mold ([0100]-[0105]), the layers including at least a thermoset material in a partially uncured state; shaping the outer sub-shell by applying heat to the layers ([0098]-[0101]); and applying pressure to the layers against the mold surface of the female mold using an inflatable bladder thereby curing the layers into a shape of the outer sub-shell of the skate boot shell ([0098]-[0105]).
Downs does not expressly teach a skate boot shell or the layers defining a heel portion, an ankle portion, and side portions of the skate boot shell. However, Koyess teaches a skate boot shell and the layers defining a heel portion, an ankle portion, and side portions of the skate boot shell ([0014], [0075]). The references as combined are analogous in the field manufacturing shaped athletic shoes/boots (Koyess, [0018]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Downs with heel, ankle, and side portions of the layers in order to obtain improved quality and consistency in the production process as desired by Koyess ([0018]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downs and Koyess as applied to claim 1 above, and further in view of Tawney (U.S. Pat. No. 5,885,500).
Regarding claim 13, the references as combined do not expressly teach interconnecting the layers and the inner sub-shell using adhesive prior to being cured and pressed against the mold surface. However, Tawney (22, 24) teaches interconnecting the layers and the inner sub-shell using adhesive prior to being cured and pressed against the mold surface (col. 4, ll. 34-37). The references as combined are analogous in the field manufacturing athletic shoes/boots. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the molding of Downs with interconnecting the layers and the inner sub-shell prior to being cured in order to ensure the correct orientation of the parts as desired by Tawney (col. 4, ll. 34-37).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downs et al. (US 2014/0134378) in view of Koyess (US 2010/0156058) as applied to claim 1 above, and further in view of Loudin et al. (US 2016/0114172).
Regarding claim 2, the references as combined do not expressly teach wherein curing the layers includes controlling a curing temperature to control a final thickness of the layers. However, Loudin teaches wherein curing the layers includes controlling a curing temperature to control a final thickness of the layers ([0070]). The references are analogous in shaping cured articles. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Downs with controlling curing temperature in order to obtain the layer thickness as desired by Loudin ([0070]).
Regarding claim 3, Downs does not expressly teaches wherein controlling the curing temperature includes increasing the curing temperature to decrease the final thickness of the layers, or decreasing the curing temperature to increase the final thickness of the layers. However, one of ordinary skill in the art would know that curing temperatures affect the viscosity, and therefore thickness, of the article worked upon. Therefore, one of ordinary skill in the art would know to adjust the temperature to obtain the desired thickness for the layers of the athletic boot/shoe.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downs and Koyess as applied to claim 1 above, and further in view of Lyttle et al. (US 2014/0059886).
Regarding claim 5, the references as combined do not expressly teach wherein placing the layers against the mold surface includes heating the layers before placing them against the mold surface. Koyess, for example, teaches molding heat-formable thermoplastic layers (see e.g., [0020]). However, Lyttle teaches heating the layers before placing them against the mold surface (tackified, [0018]). The references as combined are analogous in the field manufacturing athletic shoes/boots. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the molding from the combined references with preheating the layers before placing them in the mold surface in order to obtain heated (“tackified”) panels as desired by Lyttle ([0018]).


Response to Arguments
Applicant's arguments filed January 7, 2021, have been fully considered but they are not persuasive. 
In response to applicant's argument that Downs and Koyess is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Examiner notes that Koyess teaches that lasted footwear may have non-lasted components just as non-lasted footwear may have lasted components ([0005]). Therefore, Applicant’s argument is unpersuasive because the references as combined are in Applicant’s field of endeavor for manufacturing skate boots. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571) 272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Hulting/
Examiner
Art Unit 1745


/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        April 9, 2021